        Case 1:21-mj-00594-RMM Document 1-1 Filed 09/09/21 Page 1 of 8




                                   STATEMENT OF FACTS

        Your affiant, Daniel Morrison, is a Special Agent with the Federal Bureau of Investigation
(“FBI”) New Haven Field Office. In my duties as a Special Agent, I am assigned to the Joint
Terrorism Task Force (“JTTF”) and have been since 2018. Currently, I am tasked with
investigating criminal activity in and around the Capitol grounds on January 6, 2021. As a Special
Agent with the FBI, I am authorized by law or by a Government agency to engage in or supervise
the prevention, detention, investigation, or prosecution of violations of Federal criminal laws.

        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification were allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

       At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, shortly around
2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.
             Case 1:21-mj-00594-RMM Document 1-1 Filed 09/09/21 Page 2 of 8




        During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
scores of individuals inside the U.S. Capitol building without authority to be there, in violation of
Federal laws. Photographs and videos of several of these persons were disseminated via social
media and other open source online platforms.

       Beginning on or about January 6, 2021, the FBI received a tip from Complainant-1
regarding individuals later identified as Jean LAVIN and her daughter, Carla KRZYWICKI,
having been inside the U.S. Capitol on January 6, 2021. The tip included photographs from
KRZYWICKI’s Facebook account showing LAVIN and KRZYWICKI posing outside the U.S.
Capitol and a photograph taken inside the U.S. Capitol, as depicted below:




        Based upon on my review of the interior photo above and the interior of the U.S. Capitol,
it appears this photograph was taken in the northwest entry corridor on the first floor of the U.S.
Capitol.

        According to records obtained from AT&T, on January 6, 2021, in and around the time of
the incident, a cellphone ending in -78571 was identified as having utilized a cell site consistent
with providing service to a geographic area that includes the interior of the United States Capitol
building. A law enforcement database attributed the phone number ending in -7857 to LAVIN.

1
    This filing references only the last four digits of the phone numbers due to the public nature of this filing.
         Case 1:21-mj-00594-RMM Document 1-1 Filed 09/09/21 Page 3 of 8




Additionally, during an interview with the FBI on June 15, 2021, LAVIN acknowledged that phone
number ending in -7857 belonged to her.

        According to records obtained from Verizon, on January 6, 2021, in and around the time
of the incident, a cellphone ending in -7731 was identified as having utilized a cell site consistent
with providing service to a geographic area that includes the interior of the United States Capitol
building. A law enforcement database attributed the phone number ending in -7731 to
KRZYWICKI. Additionally, during an interview with the FBI on June 15, 2021, KRZYWICKI
acknowledged that phone number ending in -7731 belonged to her.

        The FBI reviewed open-source video that shows LAVIN and KRZYWICKI climbing a
bike rack that rioters had repurposed from barricades to ladders and placed against the Capitol
terraces, allowing them to access the Capitol building, as depicted below:




       The FBI obtained videos/photos of LAVIN and KRZYWICKI inside the U.S. Capitol on
January 6, 2021, as depicted below:
        Case 1:21-mj-00594-RMM Document 1-1 Filed 09/09/21 Page 4 of 8




         On January 6, 20201, LAVIN was wearing a red jacket, a pink shirt, a pink hat that said
“Trump” and carried a purple backpack. She carried a sign that had two American flags attached
to it that read on one side, “Trump Won” and read on the opposite side, “Don’t allow 7 states of
cheaters to hijack our election!” KRZYWICKI was wearing a black jacket, a blue hooded
“Trump” sweatshirt, a blue face mask and a red winter hat that said “Trump.”

       Based upon my review of Capitol surveillance footage, LAVIN and KRZYWICKI entered
the U.S. Capitol through the Senate Wing Door at approximately 2:24 pm on January 6, 2021, as
depicted below:
        Case 1:21-mj-00594-RMM Document 1-1 Filed 09/09/21 Page 5 of 8




        From approximately 2:25 pm to 2:31 pm, LAVIN and KRZYWICKI were in the Capitol
Crypt, as depicted below:




       From the Crypt, they proceeded to the Crypt Lobby at approximately 2:32 pm, down
toward Orientation Lobby, but then returned to the Crypt Lobby at approximately 2:46 pm, as
depicted below:
        Case 1:21-mj-00594-RMM Document 1-1 Filed 09/09/21 Page 6 of 8




       Based upon my review of Capitol surveillance footage, LAVIN and KRZYWICKI exited
the U.S. Capitol through the Senate Wing Door at approximately 2:56 pm, as depicted below:
        Case 1:21-mj-00594-RMM Document 1-1 Filed 09/09/21 Page 7 of 8




        On June 15, 2021, members of the FBI interviewed LAVIN at her home in Connecticut.
LAVIN stated she and KRZYWICKI travelled to Washington, D.C. on January 6 on a bus from
Norwich, Connecticut. LAVIN stated the bus driver got lost in New York City and they did not
arrive to Washington, D.C. until after President Trump’s speech. Once in Washington, D.C., she
and her daughter followed the crowd of people towards the Capitol building. LAVIN stated she
and her daughter entered the Capitol building through an unknown doorway. LAVIN stated the
doorway was green and the door and window glass of the door were already damaged.

        LAVIN stated she and her daughter entered the Capitol building for approximately less
than one hour, then left for approximately twenty minutes and returned inside the Capitol
building for approximately 20 minutes more before leaving again. LAVIN stated they entered
the Capitol just to look around out of curiosity. LAVIN stated she did not post anything on
social media from the event but may have sent pictures to friends later.

       On June 15, 2021, members of the FBI interviewed KRZYWICKI at her home in
Connecticut. KRZYWICKI stated she and LAVIN travelled to Washington, D.C. on January 6 on
a bus from Norwich, Connecticut and that the trip was organized by a local Facebook group.
KRZYWICKI stated the bus driver got lost in New York City and they did not arrive to
Washington, D.C. until after President Trump’s speech. Once in Washington, D.C., she and her
mother followed the crowd of people towards the Capitol building. KRZYWICKI stated she and
LAVIN entered the Capitol building through an unknown doorway. KRZYWICKI stated the
doorway was green and the door and window glass of the door were already damaged.

        KRZYWICKI stated she and her mother entered the Capitol building for approximately 30
minutes, then left for approximately twenty minutes and returned inside the Capitol building for
approximately 20 minutes. KRZYWICKI stated that at one point, while inside the Capitol, her
mother fell and that was when they both decided to leave the area. KRZYWICKI stated she posted
a picture on Facebook, but later deleted it because it seemed like a bad idea to leave it up.

       A member of the FBI who had personal contact with LAVIN and KRZYWICKI has
confirmed that the individuals in the pictures above are Jean LAVIN and Carla KRZYWICKI.
         Case 1:21-mj-00594-RMM Document 1-1 Filed 09/09/21 Page 8 of 8




        Based on the foregoing, your affiant submits that there is probable cause to believe that
Jean LAVIN and Carla KRZYWICKI violated 18 U.S.C. § 1752(a)(1) and (2), which makes it a
crime to (1) knowingly enter or remain in any restricted building or grounds without lawful
authority to do; and (2) knowingly, and with intent to impede or disrupt the orderly conduct of
Government business or official functions, engage in disorderly or disruptive conduct in, or within
such proximity to, any restricted building or grounds when, or so that, such conduct, in fact,
impedes or disrupts the orderly conduct of Government business or official functions; or attempts
or conspires to do so. For purposes of Section 1752 of Title 18, a “restricted building” includes a
posted, cordoned off, or otherwise restricted area of a building or grounds where the President or
other person protected by the Secret Service, including the Vice President, is or will be temporarily
visiting; or any building or grounds so restricted in conjunction with an event designated as a
special event of national significance.

        Your affiant submits there is also probable cause to believe that Jean LAVIN and Carla
KRZYWICKI violated 40 U.S.C. § 5104(e)(2)(D) and (G), which makes it a crime to willfully and
knowingly (D) utter loud, threatening, or abusive language, or engage in disorderly or disruptive
conduct, at any place in the Grounds or in any of the Capitol Buildings with the intent to impede,
disrupt, or disturb the orderly conduct of a session of Congress or either House of Congress, or the
orderly conduct in that building of a hearing before, or any deliberations of, a committee of
Congress or either House of Congress and (G) parade, demonstrate, or picket in any of the Capitol
Buildings.


                                                      _________________________________
                                                      Special Agent Daniel Morrison
                                                      Federal Bureau of Investigation

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 9th day of September 2021.


                                                      ___________________________________
                                                      HON. ROBIN M. MERIWEATHER
                                                      U.S. MAGISTRATE JUDGE
